Name: 2012/306/EU: Council Decision of 12Ã June 2012 on the conclusion of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and the Republic of Mozambique
 Type: Decision
 Subject Matter: European construction;  Africa;  international affairs;  fisheries
 Date Published: 2012-06-14

 14.6.2012 EN Official Journal of the European Union L 153/3 COUNCIL DECISION of 12 June 2012 on the conclusion of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and the Republic of Mozambique (2012/306/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2), in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 22 November 2007 the Council adopted Regulation (EC) No 1446/2007 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Mozambique (1) (the Agreement). A Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement (2) was attached thereto. That protocol expired on 31 December 2011. (2) The Union negotiated with Mozambique a new Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and the Republic of Mozambique (the Protocol), providing EU vessels with fishing opportunities in the waters over which Mozambique have sovereignty or jurisdiction in respect of fisheries. (3) As a result of those negotiations, the Protocol was initialled on 2 June 2011. (4) In accordance with Council Decision 2012/91/EU (3), the Protocol was signed and is being applied provisionally. (5) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and the Republic of Mozambique (4) is hereby approved on behalf of the Union. Article 2 The President of the Council shall designate the person(s) empowered to proceed, on behalf of the Union, to the notification provided for in Article 16 of the Protocol, in order to express the consent of the Union to be bound by the Protocol (5). Article 3 This Decision enter into force on the day of its adoption. Done at Luxembourg, 12 June 2012. For the Council The President M. GJERSKOV (1) OJ L 331, 17.12.2007, p. 1. (2) OJ L 331, 17.12.2007, p. 39. (3) OJ L 46, 17.2.2012, p. 3. (4) The Protocol has been published in OJ L 46, 17.2.2012, p. 4, together with the decision on its signature. (5) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.